Citation Nr: 0018886	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for head injury and 
cervical strain, claimed as residuals of a truck accident.

2.  Entitlement to service connection for a psychotic 
disorder on a direct basis or, alternatively, as due to an 
undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for hair loss, claimed 
as due to an undiagnosed illness.

5.  Entitlement to service connection for loss of teeth, 
claimed as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, D.S., and B.H.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran served on active duty 
from October 1986 to July 1986, from January 14, 1991, to May 
17, 1991, and from August 1992 to February 1993.  His DD Form 
214 shows that he served in Southwest Asia (SWA) from January 
23, 1991, to May 1, 1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Columbia Regional Office (RO).  By a rating action in July 
1995, the RO denied the veteran's claim of entitlement to 
service connection for head injury and cervical spine, as 
well as his claims for diffuse arthralgias and myalgias, 
dysthymia with flashbacks, hair loss, and fatigue, each 
claimed as due to an undiagnosed illness.  A notice of 
disagreement (NOD) with that determination was received in 
September 1995.  VA treatment records were received in 
October 1995.  A lay statement was received in August 1996.  
An additional VA treatment report was received in October 
1996.  A private psychological evaluation report was received 
in December 1996.  A VA compensation examination was 
conducted in November 1997.  

By a rating action in December 1997, the RO denied service 
connection for a psychotic disorder (claimed as chronic 
fatigue, memory loss, confusion, and flashbacks), 
fibromyalgia, hair loss, and loss of teeth, each claimed as 
due to an undiagnosed illness.  An NOD as to that rating 
action was received in December 1997.  A statement of the 
case (SOC) was issued in February 1998.  A substantive appeal 
(VA Form 9) was received in February 1998.  Statements from 
the veteran were received in August and December 1998.  A lay 
statement was received in January 1999.  An SOC with respect 
to the claim of service connection for head injury and 
cervical sprain was issued in April 1999.  A substantive 
appeal was received in May 1999.  The veteran, accompanied by 
his wife, mother, a care provider, and a fellow veteran, 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in June 1999.  A transcript of that hearing 
is of record.  A supplemental statement of the case was 
issued in August 1999.  

On January 26, 2000, the veteran appeared and offered 
testimony at a hearing before the undersigned member of the 
Board, sitting at the Columbia RO.  A transcript of that 
hearing is also of record.  The appeal was received at the 
Board in March 2000.  

The veteran is currently represented in this matter by The 
American Legion.  


FINDINGS OF FACT

1.  In December 1993, a VA physician reported a diagnosis of 
cervical strain secondary to motor vehicle accident; 
subsequently, in November 1997, another VA physician reported 
an impression of status post head injury in 1991.  

2.  The veteran's claim of entitlement to service connection 
for a head injury and cervical strain due to residuals of a 
truck accident is plausible under the law.  

3.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

4.  The veteran's complaints of chronic fatigue, memory loss, 
confusion, and flashbacks have been attributed to a clinical 
diagnosis of psychotic disorder, and no competent medical 
evidence of record establishes a causal nexus between this 
condition and the veteran's active military service.  

5.  The veteran's complaints of muscle spasms and arthralgias 
have been attributed to a clinical diagnosis of fibromyalgia, 
and there is no competent medical evidence of record that 
establishes a causal link between these conditions and his 
military service.  

6.  The veteran's hair loss has been attributed to the known 
clinical diagnosis of alopecia, and there is no competent 
medical evidence of record showing a nexus between the 
veteran's alopecia and his active service.  

7.  The veteran's loss of teeth has been attributed to 
periodontal disease, a known diagnosis, and there is no 
competent medical evidence linking his loss of teeth to 
military service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for head injury and cervical strain, claimed as residuals of 
a truck accident, is well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a psychotic disorder 
(claimed as chronic fatigue, memory loss, confusion, and 
flashbacks) on a direct basis or, alternatively, as a 
manifestation of an undiagnosed illness.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for fibromyalgia, claimed 
as due to an undiagnosed illness.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hair loss, claimed as 
due to an undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for loss of teeth, claimed 
as due to an undiagnosed illness.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record indicates that the veteran served on active duty 
from October 1980 to July 1986, and from January 1991 to May 
1991, with a period of service in Southwest Asia (SWA) from 
January 23, 1991, to May 1, 1991; he also had a subsequent 
period of active duty from August 1992 to February 1993.  

The available service medical records indicate that the 
veteran was seen in June 1981 for complaints of a head 
injury; he reported slipping in the shower and striking the 
back of his head, with no periods of unconsciousness.  He 
also complained of headaches.  The assessment was contusion.  
The records indicate that the veteran was treated for right 
foot and ankle injury in January 1983.  In April 1983, he 
pulled a muscle in his neck while lifting weights, and was 
diagnosed with a strained muscle.  In February 1984, he was 
diagnosed with arthralgia, right ankle.  During an 
examination in January 1991, the veteran reported being 
treated for depression in 1985 following the loss of his son; 
however, no diagnosis or treatment for a psychiatric disorder 
was noted.  The remainder of the service medical records are 
negative for any complaints, findings, or diagnoses of a 
psychiatric disorder, head injury, cervical sprain, 
fibromyalgia, hair loss, or a periodontal disease.  

The veteran was afforded a VA compensation examination in 
December 1993, at which time he reported a number of chronic 
complaints.  He stated that, for the past 18 months, he had 
been experiencing retro-orbital headaches and, at times, at 
vice-like, crushing generalized headache.  He indicated that 
the headaches occurred 2 to 3 times per month and lasted all 
day; he took aspirin as needed, and lay down in a dark room.  
He denied nausea, vomiting, and other neurological complaints 
associated with a headache.  He also complained of migratory 
arthralgias on his wrists, elbows, knees, low back, and neck; 
he stated that they were never bilateral and were associated 
with visible swelling, erythema, or morning stiffness.  The 
veteran further reported that he had sustained fracture of 
three left ribs, and cervical strain, in a motor vehicle 
accident while in Saudi Arabia in February 1991; he stated 
that he continued to have neck pain.  He denied paresthesias 
of the upper extremities.  He was concerned about feeling 
tired all the time and becoming confused; he had problems 
remembering.  The veteran stated that he had lost his job as 
a truck driver due to the amnesic episodes.  He stated that 
he experienced generalized muscle spasms with arthralgias.  
He indicated that he was also concerned about male pattern 
baldness, and loss of teeth secondary to severe periodontal 
bone disease.  

Examination of the head and neck was reported to be normal.  
Examination of the mouth was noted to be normal, except for 
loss of teeth and severe periodontal bone disease.  The 
veteran had normal range of motion in the musculoskeletal 
joints; there were no joint deformities or tenderness.  X-ray 
study of the cervical spine was reported to be normal.  The 
diagnoses were cephalgia, diffuse arthralgias and myalgias by 
history, history of transient anemia, cervical strain 
secondary to motor vehicle accident, and alopecia.  

The veteran was also referred for a VA psychological 
evaluation in December 1993, due to complaints of fatigue, 
memory loss, and blackouts.  He indicated that he was 
currently unemployed as a result of failing a DOT physical 
for his job as a truck driver due to blackouts he reported 
suffering for the past year.  He also reported periods of 
"staring off into space," which his wife reported to him 
but for which he had no memory, noting that he had had this 
symptom for more than one year.  He reported symptoms of 
confusion and dizziness, sometimes forgetting where he was 
going.  He also reported suffering muscle spasms all over, 
but particularly in his right arm, and also joint and muscle 
pain.  He further reported profuse sweating at night, weight 
gain, and frequent headaches that had been present over one 
year.  In addition, he reported having been involved in a 
truck accident during his Persian Gulf service, which he said 
produced a period of unconsciousness and a concussion.  He 
stated that he was taken to a Saudi Arabian hospital for 
three hours, before being sent to the 12th Evacuation 
Hospital for approximately one day, and then being confined 
to bed rest for 2 weeks.  The veteran noted that his only 
history of mental health services involved 1 to 2 months of 
weekly counseling following the death of his second son in 
1985.  

On mental status evaluation, the veteran was described as 
being generally cooperative and friendly, though mildly 
circumstantial in his articulate speech of low volume and 
normal rate and tone.  He was well-oriented x3, and 
complained of poor concentration and short-term memory, 
though no gross deficits noted in interview.  His affect was 
noted to be flexible and generally positive/up beat, 
appropriate to thought, and within normal limits.  No 
preoccupations were noted, no delusions were elicited, and he 
denied perceptual disturbances, though he reported aura-like 
derealization of feeling like he was "looking in" at things 
from "outside" before he experienced blackouts.  The 
examiner reported that, in sum, the current evaluation found 
no clear evidence for either the presence of PTSD or obvious 
memory loss.  Neuropsychological screening measures all 
placed at least in the average range, suggesting neither 
diffuse or lateralized impairment, though there was some 
suggestion of greater left hemisphere efficiency.  However, 
it was strongly emphasized that the current screening could 
not rule out periodic seizure activity, which might be 
hypothesized by the veteran's report of aura-like perceptions 
and possible periods of petit mal.  The examiner noted that 
there was, complicating the veteran's clinical presentation, 
an apparent style of at least focusing on physical symptoms, 
if not expressing stress through such channels with 
depression either a primary stimulus of, or secondary 
reaction to, health problems.  The diagnosis was dysthymia, 
secondary type, late onset, moderate.  

Received in September 1995 were copies of photographs of a 
truck that had apparently flipped over onto its side.  

Received in October 1995 were VA treatment records dated from 
July 1994 to December 1994.  Among these records was the 
result of a Persian Gulf registry examination conducted in 
July 1994, at which time the veteran reported several head 
injuries, particularly one in 1991 which he sustained during 
a truck accident in which he also suffered three cracked ribs 
and a sprained neck.  He indicated that he had neck pain at 
the base of his neck as a result of the reported truck 
accident in the Persian Gulf.  He also complained of fatigue 
and achy feelings in his muscles, and reported episodic 
muscles spasm in the right arm that would sometimes affect 
other parts of his body, including his leg, neck, and eyes, 
having started in 1991.  Upon examination, it was noted that 
the veteran had severe loose teeth.  He had tenderness over 
the lower cervical spine, with no lower back tenderness.  MRI 
and EEG studies were normal.  X-ray study of the cervical 
spine revealed some straightening, which might represent some 
muscle spasm in the cervical region.  The impression was 
memory loss, abnormal motor movements, and arthralgias.  

The above records indicate that the veteran was referred for 
a psychological evaluation in August 1994, at which time he 
complained of memory loss and lack of concentration; however, 
the findings were duplicative of those reported in December 
1993.  A neurological evaluation conducted in December 1994 
was within normal limits, with the exception of the 
occurrence of hyperkinetic activity of the neck, shoulders, 
and arms, which was mildly conspicuous.  His current and past 
memory appeared reasonably intact on gross examination.  He 
was alert and cooperative, and he had a very good affect.  
The assessment was hyperkinesis of the shoulders, neck, and 
upper extremities; history of head injury with concussion; 
and complaints of memory dysfunction relating to either one 
of the above or to unknown factors experienced in the Persian 
Gulf.  

Of record is a statement from a friend and caretaker of the 
veteran, dated in August 1996, wherein she reported knowing 
the veteran for two years, during which time she had noticed 
that he had problems with seizures on a daily basis.  She 
noted that the veteran became very confused and became lost 
in stores, and even in his own home.  She also expressed 
doubt that the veteran "just woke up" in this condition.  

Received in December 1996 were private evaluations dated from 
March 1994 to April 1994.  These records reflect that the 
veteran was referred for evaluation of confusion in March 
1994, at which time he again reported being involved in a 
truck accident in service as a result of which he suffered 
loss of consciousness.  The veteran indicated that he woke up 
in a hospital that was quite close to the accident site; 
after the accident, he remained on support services and then 
returned to the U.S. and began having memory problems.  It 
was noted that, prior to going into military service, the 
veteran had been a real estate appraiser; when he returned 
from service, his business had basically dried up.  He then 
went to work as a truck driver for the DOT until he failed a 
physical in July 1993; at that time, he told the doctor that 
he was having blanking out spells, and he subsequently lost 
his job.  It was noted that an MRI of the brain was 
unremarkable.  The impression was episodic confusion of 
uncertain cause, and other issues as alluded to above.  In 
April 1994, the veteran underwent evaluation for assessment 
of intellectual, achievement, and personality functioning as 
they relate to vocational interests.  The diagnostic 
impression was disassociative disorder, NOS (not otherwise 
specified).  

The veteran was afforded a VA compensation examination in 
November 1997, at which time it was indicated that he was 
being evaluated for complaints related to diffuse muscular 
achiness that he had had for the last six years, ever since 
he returned from Operation Desert Storm.  It was noted that 
the muscle achiness seemed to affect primarily the lower 
extremities.  In the initial period right after his return 
from Desert Storm, the veteran indicated that he had 
experienced flare-ups several times a month; however, he 
noted that they had increased in frequency to the point where 
they now were almost constant and daily.  The veteran also 
reported that it seemed that loud noises and increased 
activity would precipitate slight exacerbations in his 
muscular achiness; alleviating factors included deep muscle 
massage and warm water, in the way of baths and so forth.  
There was no particular additional limitation of motion 
during flare-ups, as they had coalesced into a chronic type 
of pain pattern.  The main areas of achiness included the 
anterior shins, the gluteal and paralumbar regions.  No 
evidence of associated injuries, especially no evidence of 
injury to bony structures, nerve or vascular structures, was 
noted.  

On examination, there was no evidence of missile wound or 
scar.  There was no evidence of tissue loss; he had tone and 
bulk of his musculature.  He had symmetric arm measurements.  
Again, there was no evidence of scar, sensitivity, 
tenderness, or so forth.  There was no evidence of adhesion 
or tendon damage.  Bones, joints, and nerves were not 
damaged.  The veteran had 4+/5 strength diffusely in the 
lower extremities bilaterally, but there was a significant 
amount of give-away-type weakness.  There was no evidence of 
muscle herniation.  There was no evidence of loss of muscle 
function.  He could motor all joints through normal ranges of 
motion with sufficient comfort, endurance, and strength to 
accomplish his activities of daily living based on the 
examiner's estimation.  He seemed to be able to move joints 
independently, without pain or fatigability or weakness.  
There was essentially full range of motion of all joints 
passively.  Range of motion (presumably of the knees) was 
from 0 to 140 degrees, bilaterally.  Ankle range of motion 
was 10 degrees of dorsiflexion and 40 degrees of plantar 
flexion bilaterally.  Hip range of motion revealed 110 
degrees of flexion, 45 degrees of external rotation, 30 
degrees of internal rotation as well as 30 degrees of 
adduction and 40 degrees of abduction bilaterally.  The 
impression was chronic muscular achiness, possible etiologies 
were noted to include fibromyalgia or myositis.  

The veteran was also afforded a VA examination for mental 
disorders in December 1997, at which time he indicated that 
he had been having problems with confusion ever since 
February 1991.  He reported that, in February 1991, he was 
involved in an accident in service when his truck turned 
over; he was knocked out, and he was taken to the hospital.  
He noted that he had had episodes of confusion ever since 
that accident.  The examiner noted that the veteran was 
childlike throughout his interview; he was unable to give a 
very sophisticated history of difficulties.  The veteran did 
indicate that he occasionally talked to a white angel, and 
that sometimes he would talk to a purple cat.  He reported 
nightmares involving many things, including military service.  
He also reported occasional periods of depression.  On mental 
status evaluation, he was oriented to time, person, and 
place.  He was extremely childlike, and showed little 
understanding of his own difficulties.  He was unable to give 
a sophisticated history of his problems.  He was positive to 
auditory and visual hallucinations.  He did not appear 
depressed, and he laughed during the interview.  The 
impression was psychotic disorder, NOS, and status post head 
injury in 1991.  

Of record is a lay statement from a friend and caretaker of 
the veteran, dated in January 1999, indicating that the 
veteran was involved in a truck accident in service and, as a 
result, suffered brain damage.  The veteran's friend 
maintained that the veteran clearly did not suffer from brain 
damage prior to going on active duty; otherwise, he would not 
have been accepted.  

At his personal hearing in June 1999, the veteran indicated, 
with the assistance of his representative, that he had served 
initially as a truck driver, and later as an administrative 
specialist.  The veteran maintained that he was involved in a 
vehicular accident one morning while in the Persian Gulf area 
in February 1991; he explained that all of the gear in the 
truck, and the driver, came down on top of him.  He testified 
that he remembered very little until other personnel were 
taking the windshield out of the truck.  He stated that he 
felt that his ribs were broken, and he later discovered that 
his ribs were broken.  The veteran related that another 
driver took him in his tractor trailer truck "down the 
road," and they found a military facility, the 312th 
Evacuation Hospital, which he said was a Reserve unit.  He 
then was moved to the 12th Evacuation Hospital, a Regular 
Army unit, where some
X-rays were taken and he was bandaged up.  He testified that 
he was encouraged by hospital personnel to stay there for a 
couple of weeks, but he did not want to stay there because 
the 12th Evac was in a forward position, and his own unit was 
very far in the rear, where conditions were better.  So, he 
left the medical facility that same day.

The veteran further testified that, after returning to his 
unit, he was subsequently on bed rest and in quarters for 2 
weeks; he stated that he was treated at the Btar clinic and 
took Tylenol 3 for pain.  Another veteran, who served along 
with the veteran, testified that he had helped to extract the 
veteran from the truck after the accident.  The witness 
testified that the veteran had indicated that his head hurt 
and that he was having trouble breathing.  The veteran 
maintained that he saw a psychiatrist at the VA clinic in 
Greenville, who told him that he should not give up on his 
claim because his disorder was absolutely related to the 
accident.  

The veteran testified further that he was never treated for a 
mental condition while on active duty; he was, however, 
treated for residuals of the accident the entire time he was 
in Desert Storm.  The veteran's wife also testified that 
there were obvious changes in the veteran's behavior after 
his return from the Persian Gulf.  She noted that he also 
began having petit mal seizures and trembles, and he was 
constantly tired; she stated that he was not totally aware of 
what was going on around him most of the time.  Another 
witnessed testified of meeting the veteran in August 1994, 
when she became a volunteer for the American Red Cross; she 
stated that she also began to notice the problem the veteran 
was having with seizures.  The veteran maintained that there 
were several reports filed concerning the truck accident, to 
include interviews; he also reported that Bronze Stars were 
awarded to the two Sergeants who responded to the accident 
and helped him out of the truck.  He testified as to his 
belief that his hair loss is the result of 
environmental/chemical conditions in the Gulf war.  The 
veteran contended that it is not normal for a 34-year-old to 
lose all of his teeth, and he argued that this was due to 
exposure to environmental/chemical agents in the Persian 
Gulf.  

The veteran's testimony offered during the Travel Board 
hearing in January 2000 reflects similar contentions as 
reported during the personal hearing at the RO in June 1999, 
previously reported above.  


II.  Legal Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a chronic disorder where:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran currently has the same condition; (2) a 
disease manifests itself during service (or during the 
presumption period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet.App. 169 
(1998); Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).  

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).  

Objective indications of chronic disability resulting from an 
illness or combination of illnesses include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and "symptoms," which are other, non-
medical indicators capable of independent verification.  The 
disabilities must be considered chronic.  That is, the 
disabilities must have existed for six months or more, or 
must exhibit intermittent episodes of improvement and 
worsening over a six-month period.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in the regulation shall be rated using evaluation criteria 
from Part 4 of Title 38, Code of Federal Regulations, for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in section 3.317 shall be considered service- 
connected for purposes of all laws of the United States.  38 
C.F.R. § 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Service connection may not be granted if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness, or that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(1-3).  

The threshold question which must be addressed, in any claim 
for VA benefits, is whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a claim 
must be "plausible" under the law; that is, it must be one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only possible, to 
satisfy the initial burden of section 5107(a).  See Epps v. 
Gober, 126 F. 3d 1464 (1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), adopting the definition of a 
well-grounded claim in Epps v. Brown, 9 Vet.App. 341, 344 
(1996).  See also Morton v. West, 12 Vet.App. 477, 480-1 
(1999).  A claim which is not well grounded precludes the 
Board from reaching the merits of the claim.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).  

To establish that a claim for service connection is well-
grounded, a veteran must present: (1) medical evidence of a 
current disability; (2) medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 
supra.  See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The VA General Counsel has determined that a well-grounded 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 generally requires the submission of some 
evidence of:

(1) active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf war;

(2) the manifestation of one or more signs or symptoms 
of an undiagnosed illness;

(3) an objective indication of chronic disability during 
the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic disability and the 
undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

With the aforementioned legal criteria in mind, the Board 
will now address each of the claims on appeal.  

A.  Service connection for a psychotic disorder (claimed as 
chronic
fatigue, memory loss, confusion and flashbacks)

After applying the above criteria to the facts of this case, 
the Board finds that the veteran's claim for service 
connection for a psychotic disorder, to include chronic 
fatigue, memory loss, confusion and flashbacks, must be 
denied as not well grounded under both theories of service 
connection.  The veteran may not be afforded the presumption 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as his 
complaints of chronic fatigue, memory loss, confusion, and 
flashbacks have been attributed to an Axis I diagnosis of 
psychotic disorder.  Accordingly, the claim fails under the 
theory that this condition was due to an undiagnosed illness 
as a result of the veteran's having served in the Persian 
Gulf.  


Likewise, the claim of service connection for a psychotic 
disorder, manifested by chronic fatigue, memory loss, 
confusion and flashbacks, also fails on a direct basis.  
Service medical records indicate that the veteran had 
received treatment for depression in 1985, following the 
death of his son, but no psychiatric diagnosis was ever 
provided.  While the post-service medical records demonstrate 
the presence of psychiatric disabilities, variously 
classified to include a psychotic disorder, not otherwise 
specified, beginning from 1993, no competent evidence has 
been submitted to show that a psychosis was manifested to a 
compensable degree within one year of service.  Moreover, the 
claims folder contains no competent medical evidence 
associating the veteran's currently diagnosed psychotic 
disorder to his active military duty or any event coincident 
therewith, such as the truck accident described by the 
veteran.  Competent medical evidence of a nexus between 
current disability and the veteran's military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  

The only evidence of a relationship between the veteran's 
psychiatric symptoms and his period of active service 
consists of the veteran's own statements.  However, since he 
is a layperson without professional medical expertise, his 
statements, and those of other laypersons on his behalf, are 
insufficient to establish the etiology of this disorder.  
See, e.g., Voerth v. West, 13 Vet.App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet.App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  See also Carbino v. Gober, 10 Vet.App. 507, 510 
(1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Accordingly, as the veteran's complaints of chronic fatigue, 
memory loss, confusion and flashbacks have been attributed to 
a known clinical diagnosis of a psychotic disorder, and as 
there is no medical evidence indicating that this condition 
had its onset in service, the veteran's claim for service 
connection must be denied as not well grounded.  

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that applied by the RO.  The RO denied the claim on the 
merits, without explicitly denying the claim as not well 
grounded.  The Board has, therefore, considered whether the 
veteran has been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993).  In light of his failure 
to meet his obligation in the adjudication process by not 
submitting adequate evidence, and because the outcome would 
be the same whether the claim were treated as not well 
grounded or denied on the merits, the Board concludes that he 
has not been prejudiced by this approach.  See Edenfield v. 
Brown, 8 Vet.App. 384 (1995).  

B.  Service connection for head injury and cervical sprain,
claimed as residuals of a truck accident

With respect to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from cephalalgia and a 
cervical strain.  Specifically, we note that, in the December 
1993 VA examination report, the examiner noted that the 
cervical strain was secondary to a motor vehicle accident; 
subsequently, in the December 1997 VA examination report, the 
examiner noted a diagnosis of status post head injury in 
1991.  This medical evidence is sufficient to demonstrate, 
for the purpose of the well-grounded-claim analysis, that the 
veteran suffers from cephalalgia and cervical strain, and 
thus satisfies the first Caluza requirement (that there be a 
current disability demonstrated through medical diagnosis).  

The service medical records show no complaints or treatment 
for a head injury or cervical strain.  However, the veteran 
has stated that he suffered trauma to the head and neck as a 
result of a truck accident while on active duty in the 
Persian Gulf.  He has submitted photographs of a tractor 
trailer truck on its side.  At his personal hearing, he 
reported being involved in the truck accident and having all 
the gear in the truck fall on top of him; testimony was also 
offered by another veteran, who reported witnessing the 
accident and helping the veteran out of the overturned truck.  
These statements in support of the claim are assumed to be 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King v. Brown, 5 Vet.App. 19 
(1993).  Therefore, there is sufficient evidence of 
incurrence of an injury during service, and the second 
element of a well-grounded claim has been satisfied.  

Regarding the third requirement under Caluza, it is pointed 
that, during the VA examination in December 1993, the 
examiner opined that the veteran's cervical strain is due to 
a motor vehicle accident.  That comment appears sufficient to 
make this aspect of the veteran's claim well grounded under 
the Caluza medical-nexus evidence requirement.  Although 
being well grounded does not necessarily mean that the claim 
will ultimately be granted, we recognize that the United 
States Court of Appeals for the Federal Circuit has recently 
emphasized that there is a "uniquely low" threshold for 
assessing whether a claim is well grounded.  See Hensley v. 
West, ___ F.3d ___, No. 99-7029, slip op. at 12-16 (Fed. Cir. 
May 12, 2000).

Accordingly, the Board finds that the veteran has submitted a 
well-grounded claim for entitlement to service connection for 
head injury and cervical strain due to residuals of a truck 
accident.  This matter will be further addressed in the 
Remand portion of the present decision.

C.  Service connection for muscle spasms (fibromyalgia)

As noted above, in order to establish a well-grounded claim 
under 38 C.F.R. § 3.317, the claimed disability cannot be 
attributable to any known clinical diagnosis by history, 
physical examination, and laboratory tests.  In addition, 38 
U.S.C.A. § 1117 requires a "chronic disability resulting 
from an undiagnosed illness".  The VA General Counsel 
underscored the requirement of a manifestation of one or more 
signs or symptoms of undiagnosed illness in VAOPGCPREC 4-99, 
cited above.  The medical evidence of record indicates that 
the veteran's complaints of muscle spasms with arthralgias 
were diagnosed as diffuse arthralgia and myalgia by history, 
by a VA examiner in December 1993.  Subsequently, in November 
1997, the musculoskeletal diagnosis on VA examination was 
fibromyalgia or myositis.  Thus, since the veteran's muscle 
spasms have been clinically diagnosed, he does not meet the 
criteria for a well-grounded claim, and is not entitled to 
service connection for muscle spasms as a chronic disability 
resulting from an undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 (1999).  

The Board now turns to the question of whether service 
connection for a chronic disability manifested as muscle 
spasms, on a direct basis, is warranted.  In that regard, the 
veteran states that he has muscle spasms and aches that are 
related to his military service in the Persian Gulf.  The 
medical evidence shows that, in service, in January and 
October 1983, the veteran complained of right ankle and foot 
injuries; he was treated with medication.  In February 1984, 
he was diagnosed with arthralgia of the right ankle, and, in 
March 1984, he was diagnosed with right ankle sprain after he 
was seen with complaints of right ankle trauma while running 
PT.

Following service, the veteran was diagnosed with arthralgia 
and myalgia in December 1993, and with fibromyalgia in 
November 1997.  Under the circumstances, it is clear that, 
while there is a diagnosis of current disability, there is no 
medical evidence establishing a nexus between the currently 
diagnosed disability and the complaints in service.  Absent 
such evidence, the veteran has not submitted a plausible 
claim.  See Caluza, supra.  Also, while the veteran has 
submitted lay evidence of continuing symptoms, this is not 
sufficient to establish the required nexus.  Although the 
symptoms may be similar, there is a complete absence of 
medical evidence showing a common underlying cause of the 
symptoms.  While the veteran may be competent to testify that 
he has experienced muscle spasms and pain, he is not 
competent to provide a medical conclusion as to the cause of 
such pain.  Hodges v. West, 13 Vet.App. 287 (2000); Savage v. 
Gober, 10 Vet.App. 488, 495-98 (1997).  Thus, the veteran has 
not met the initial burden under 38 U.S.C.A. § 5107(a), as 
the evidence submitted does not cross the threshold of mere 
allegation.  Thus, the instant service connection claim, on a 
direct basis, is not plausible and therefore is not well 
grounded.  




D.  Service connection for hair loss

Service medical records show no complaints, findings, or 
diagnoses of hair loss during service.  On the occasional of 
his initial VA examination in December 1993, it was noted 
that the veteran was concerned about male pattern baldness; 
the assessment was alopecia.  Subsequent medical records and 
VA examinations contain no complaints, findings, or diagnoses 
of hair loss or alopecia.  To the extent that the veteran's 
hair loss has been attributed to a known clinical diagnosis, 
i.e., alopecia, the provisions of 38 C.F.R. § 3.317 do not 
apply.  

Upon review of the evidence, the Board notes that the veteran 
contended that he believed that his hair loss was due to 
environmental/chemical agents in service.  However, in this 
case, the veteran's hair loss has been attributed to 
alopecia.  The record therefore establishes that the veteran 
has a diagnosed condition, and that the hair loss is not 
attributable to any undiagnosed illness.  

Additionally, the Board notes that such diagnosis has not 
been related to the veteran's active service.  While the 
veteran has alleged that his hair loss is due to his active 
service in support of the Persian Gulf War, in the absence of 
evidence demonstrating that he has the requisite training to 
proffer medical opinions, his contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray v. Brown, 5 Vet.App. 211 (1993).  The Board has 
carefully considered the veteran's statements with respect to 
his claim; however, through his statements alone, he cannot 
meet the burden imposed as to a relationship between that 
disease and his service, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet.App. at 
492.  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  Accordingly, the Board concludes that this claim is 
not well grounded, and must be denied.  

E.  Service connection for loss of teeth

The service medical records are negative for any complaints 
or findings of a problem involving the loss of teeth, or gum 
disease.  A December 1993 VA examination report noted loss of 
teeth secondary to severe periodontal bone disease.  During 
the Persian Gulf Registry examination in July 1994, it was 
noted that the veteran had several caries, gingivitis, and 
severe loose teeth.  There is no medical evidence suggesting 
that the veteran's complaints of loss of teeth have eluded 
diagnosis.  Accordingly, the claim of entitlement to service 
connection for a dental condition, on the basis that it is an 
undiagnosed illness based on Persian Gulf War service, is 
also not well grounded, as the first step of the Caluza 
analysis has not been met: the veteran has no disability 
characterized as an undiagnosed illness.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

Although periodontal disease has been diagnosed, service 
connection for periodontal disease will be considered solely 
for the purpose of establishing eligibility for outpatient 
dental treatment.  38 C.F.R. § 3.381.  Although service 
connection may be granted for the limited purpose of 
obtaining one-time outpatient dental treatment for 
periodontal disease, the veteran has not claimed eligibility 
for such treatment.  See 38 C.F.R. §§ 4.149, 17.161.  The 
veteran's loss of teeth has been attributed to periodontal 
disease, a known diagnosis, and there is no competent medical 
evidence linking claimed current gum disease to service.  


ORDER

Entitlement to service connection for a psychotic disorder on 
a direct basis or, alternatively, as due to an undiagnosed 
illness, is denied.  

To the extent the Board has determined that the veteran's 
claim of entitlement to service connection for head injury 
and cervical strain, claimed as residuals of a truck 
accident, is well grounded, the appeal is granted.  

Entitlement to service connection for muscle spasms, claimed 
as due to an undiagnosed illness, is denied.  

Entitlement to service connection for hair loss, claimed as 
due an undiagnosed illness, is denied.  

Entitlement to service connection for loss of teeth, claimed 
as due to an undiagnosed illness, is denied.  


REMAND

As the claim of service connection for head injury and 
cervical strain due to residuals of a truck accident is well-
grounded, VA is under a duty to assist the veteran in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet.App. at 81.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
The United States Court of Appeals for Veterans Claims has 
also held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations.  Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 
Vet.App. 121 (1991).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).  In 
this case, a VA examination is needed to address the medical 
issue presented on appeal.  

Significantly, a review of the record suggests that the 
medical statements regarding the etiology of the veteran's 
head injury and cervical strain were based solely upon 
history reported by the veteran.  The history as recorded in 
these medical statements is not substantiated by documents in 
the service medical records.  For example, on the occasion of 
the VA examination in December 1993, the VA examiner referred 
to the history of cervical strain sustained in a motor 
vehicle accident while in Saudi Arabia in February 1991.  
Similarly, subsequent examination reports, including the 
Persian Gulf examination in July 1994, refer to a truck 
accident in service, during which the veteran sustained a 
head injury and cervical strain as well as other joint 
injuries.  

Were we to be without any substantiation of his account of 
the truck accident in service, the claim might be denied as 
not well grounded.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  However, as discussed above, we do have evidence, 
including witness statements, that the veteran was injured in 
such an accident.

It is clear from the record that, although the RO attempted 
to secure a comprehensive medical opinion as to the etiology 
of the veteran's head injury and cervical strain, the 
physicians involved did not have access to all pertinent 
records at all stages of their review/examination of the 
veteran.  In view of the foregoing, the Board finds that the 
record raises an as-yet-unresolved question as to the 
etiology of the veteran's head injury and cervical strain.  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to 
the RO for the following actions:

1.  The veteran should be requested to identify 
all health care providers, VA and non-VA, who have 
examined and/or treated him for complaints of a 
head injury and/or cervical strain since the truck 
accident in February 1991.  After securing any 
necessary releases, the RO should obtain these 
records and associated them with the claims file.  

2.  The veteran should then undergo a 
comprehensive VA orthopedic/neurological 
examination, in order to determine the full nature 
and etiology of any current disability 
attributable to a head injury and/or cervical 
strain.  All indicated tests and studies should be 
accomplished, and all clinical findings should be 
reported in detail.  The veteran's claims folder, 
along with a complete copy of this Remand, must be 
made available to and be reviewed by the examiner, 
so that previous medical findings can be 
considered.  The examiner is requested to identify 
specific diagnoses pertaining to all pathology 
involving the veteran's claimed head injury and 
his cervical spine.  The examiner should then 
render an opinion as to whether it is at least as 
likely as not that a relationship exists between 
any currently diagnosed residuals of a head injury 
and/or cervical strain and the veteran's active 
military service, particularly the truck accident 
in which the veteran was involved in service, and, 
if so, the nature of that relationship.  All 
examination findings, along with the complete 
rationale for all opinions expressed and 
conclusions drawn (with citation, as necessary, to 
specific evidence of record) should be fully 
explained.  

3.  Subsequently, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been completed.  If any 
development is incomplete, appropriate corrective 
action should be taken.  Specific attention is 
directed to the examination report.  If the 
examination report does not include fully detailed 
descriptions of all test reports, special studies, 
or opinions requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 (1999); 
see also Stegall v. West, 11 Vet.App. 268 (1998).  

4.  After completion of the foregoing, and any 
other development shown to be warranted by the 
record, the RO should readjudicate the claim for 
service connection for head injury and cervical 
strain, taking into consideration all applicable 
regulations and the relevant law noted above.  If 
the decision remains adverse to the veteran, both 
he and his representative should be provided a 
supplemental statement of the case, which 
summarizes the pertinent evidence, all applicable 
law and regulations, and reflects detailed reasons 
and bases for the decision.  They should then be 
afforded the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this remand are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



